Per Curiam.
The defendant was convicted of unlawful possession of a narcotic drug, contrary to MCLA 335.153; MSA 18.1123.
*192The defendant was arrested for violation of parole. Prior to incarceration all persons are searched and an inventory is made of their belongings. During such a procedure in this case, marijuana was discovered on the defendant.
Defendant moved to suppress the evidence and the motion was denied.. He claims the trial court erred in denying the motion.
The Fourth Amendment1 prohibits unreasonable searches. A search of a prisoner to inventory his possessions prior to incarceration is not an unreasonable search. Charles v United States, 278 F2d 386 (CA 9, 1960); State v Stevens, 26 Wis 2d 451; 132 NW2d 502 (1965). See concurring opinion of Judge Levin in People v Henry Robinson, 37 Mich App 115,119 (1971).
Affirmed.

 US Const, Am IV.